528 F.2d 985
Bobby Allen BRYANT, Plaintiff-Appellant,v.Louie L. WAINWRIGHT, Director, Florida Division ofCorrections, Defendant-Appellee.
No. 75--4117 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
March 19, 1976.

Bobby Allen Bryant, pro se.
Arthur Joel Berger, Asst. Atty. Gen., Miami, Fla., for defendant-appellee.
Appeal from the United States District Court for the Southern District of Florida.
Before COLEMAN, GOLDBERG and GEE, Circuit Judges.
PER CURIAM:


1
Appellee's motion to dismiss on the basis that the notice of appeal was not timely filed is denied.  Appellant contends that the district court erred in denying his habeas corpus petition without an evidentiary hearing.  As grounds appellant alleges that: (1) he was unconstitutionally resentenced to life imprisonment when his death sentence was set aside; (2) his counsel's failure to challenge the petit jury did not constitute a waiver; and (3) his Sixth Amendment rights were violated by the denial of representation of counsel at his preliminary hearing.  We find no merit n any of these contentions.


2
Affirmed. See Local Rule 18.



*
 Rule 18, 5 Cir., Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I